Case 4:18-cr-20089-MFL-SDD ECF No. 111 filed 10/08/20        PageID.1002    Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 18-cr-20089
                                                     Hon. Matthew F. Leitman
 v.

 KHALED BILAL HASSAN,

           Defendant.
 ________________________________________________________________/

               ORDER GRANTING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE (ECF Nos. 104)

       Defendant Khaled Bilal Hassan is a federal prisoner incarcerated at FCI

 Morgantown in Morgantown, West Virginia. On October 8, 2020, the Court held a

 video hearing on Hassan’s motion for compassionate release. (See Mot., ECF No.

 104.) For the reasons stated on the record during the hearing, Hassan’s motion is

 GRANTED.

       The custodial portion of Hassan’s sentence is reduced to time served. He shall

 immediately be released from custody. Upon his release, Hassan shall travel directly

 by automobile from FCI Morgantown to his home. Hassan and all others with him

 in the automobile shall wear face masks during the drive. For the first 14 days after

 Hassan arrives at home, he shall remain inside his house. And for the same 14-day

 period, he shall quarantine within the house – meaning he shall remain in a room



                                          1
Case 4:18-cr-20089-MFL-SDD ECF No. 111 filed 10/08/20          PageID.1003    Page 2 of 3




 that is separate and apart from all other residents of the house to the extent possible.

 And when, during the 14-day quarantine period, it is unavoidable for Hassan to be

 in a separate room, he shall wear a face mask. Finally, Hassan shall contact his

 supervising probation officer within 48 hours after he first arrives at home.

       Also, upon Hassan’s release from custody, he shall immediately begin serving

 the two years of supervised release that the Court imposed in Hassan’s Amended

 Judgment. (See Am. Judgment, ECF No. 98, PageID.746.) The Court adds as a

 condition of that supervised release that Hassan shall be subject to home

 confinement (with electronic monitoring) at his residence for 120 days. During that

 period of home confinement, Hassan shall not leave his residence other than for

 employment or to look for employment, religious services, medical appointments

 for himself or his children, substance abuse and/or mental health treatment

 programs, appointments with counsel, and/or other activities approved in advance

 by his supervising probation officer. (Hassan may not leave his residence at all

 during the initial 14-day quarantine period.) In all other respects, Hassan’s original

 sentence remains unchanged.

        IT IS SO ORDERED.
                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

 Dated: October 8, 2020




                                            2
Case 4:18-cr-20089-MFL-SDD ECF No. 111 filed 10/08/20     PageID.1004   Page 3 of 3




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on October 8, 2020, by electronic means and/or
 ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        3
